Citation Nr: 1109220	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-21 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II with erectile dysfunction, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1969 to November 1972.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO.

In the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009, the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  In this case, the RO denied the Veteran's claim for a TDIU in September 2007, and the Veteran has not filed a notice of disagreement.  The Board finds that entitlement to TDIU is not currently before the Board.  


FINDING OF FACT

The veteran failed to report for a scheduled VA examination in December 2008.   He requested that the examination be re-scheduled and he failed to report for the subsequent scheduled VA examination in October 2009 and offered no good cause for his failure to report.  


CONCLUSION OF LAW

The claim for an increased rating in excess of 20 percent for diabetes mellitus is denied as a matter of law.  38 C.F.R. § 3.655 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause the claim for an increased rating shall be denied, without review of the evidence of record.  See 38 C.F.R. § 3.655 (2010).  In addition, when requested information is not furnished within one year claims are considered abandoned.  See 38 C.F.R. § 3.158 (2010).

The United States Court of Veterans Affairs (Court) held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the Court stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that if he did not do so there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The Veteran's diabetes mellitus is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  To warrant the next higher, 40 percent, rating, diabetes must be shown to require insulin, restricted diet, and regulation of activities.  A 60 percent rating for diabetes requires all the criteria for a 40 percent rating along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1), following Code 7913, provides that compensable complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119.  

At his VA diabetes mellitus examination in May 2004, the Veteran indicated that he tries to follow a restricted diet, but his weight, at that time was up to 232 pounds.  He reported no restriction of activities.  The frequency of his visits to a diabetic care provider was every three to six months.  

During VA diabetes mellitus examination in March 2005, the Veteran reported that his activities are "very" regulated because of his frequent use of insulin.  He stated that he had to quit driving as a truck driver because of his diabetes and use of insulin.  The examiner noted that judging by the Veteran hemoglobin A1c, his diabetes is fairly well controlled.  He is followed every three to four months at a VA clinic.  The higher evaluation of 40 percent under DC 7913 requires that diabetes be shown to require insulin, restricted diet, and regulation of activities.  As noted, at the time of the May 2004 examination, the Veteran required insulin, had a restricted diet, but he had no restrictions of activities and therefore failed to meet the criteria for a higher evaluation at that time.  In 2005, the medical evidence reveals the Veteran uses insulin, but did not really follow a diet, except he states that he does not eat sweets.  VA outpatient treatment records associated with the claims folder do not show the Veteran has a restricted diet or required to restrict his activities.  Those records show he is taking insulin and he occasionally takes sliding scale insulin or sub-shock insulin.  VA outpatient treatment records also provide an assessment of diabetes mellitus, controlled.

While the Veteran himself indicated that his activities are very regulated, there is no evidence from a medical professional that prescribes for the Veteran to regulate his activities in connection with his diabetes mellitus, type II.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Since the evidence did not establish the criteria for a higher evaluation, the RO scheduled for VA examinations in December 2008 and October 2009.  The additional examination because the criteria for an increased rating had not been met.  However, the Veteran did not report for VA examinations scheduled in December 2008 and October 2009.  In a written statement dated in May 2009 the Veteran requested that the December 2008 VA examination be rescheduled.  He stated that he was unable to report for the examination due to illness.  He failed to report for the October 2009 examination without a showing of "good cause" for failing to report.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has no remaining duty with regard to a medical examination and opinion in conjunction with this claim.  

While the notice letters are not of record, the reports from the VA medical facility note the Veteran's correct address and that he failed to report for the scheduled examinations.  The Veteran claims he missed the initial examination due to illness, not because he was not notified, and he gives no reason for his failure to report for the latter examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2010).  

Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the veteran has not contacted the RO with a reason for his failure to report, the Board is satisfied that the veteran failed to report to the scheduled March 1997 VA examination without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as the amended provisions of the Act specifically provide that VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 38 C.F.R. §§ 3.159, 3.326 (2010).  For the reasons set forth above, the Board finds that the veteran's claim for an increased rating for diabetes mellitus lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (Strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Because the veteran's failure to report for the VA examination scheduled in October 2009 is without good cause, the veteran's claim for an increased rating for diabetes mellitus must be denied.  38 C.F.R. § 3.655.



ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


